Citation Nr: 1204363	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Basic entitlement to non service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served on active duty for training for a period of 28 days from November 22, 1974 to December 19, 1974.  He was discharged for failure to meet established physical standards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision of August 2009 issued by the Department of Veterans Affairs (VA) Pension Management Center, in Milwaukee, Wisconsin.  In that decision, the RO denied the appellant's claim of entitlement to a nonservice-connected pension on the basis that he had not served on active duty for at least ninety days and that the evidence did not show the presence of a service-connected disability at the time of his release from active duty such as would have justified a disability-related release from duty.  The case was subsequently transferred to the RO in Nashville, Tennessee.

The appellant initially requested to appear for a personal hearing at the RO before a Veterans Law Judge; however, he subsequently cancelled that request.  


FINDING OF FACT

The appellant is not shown to have ninety days of qualifying active service; he was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice- connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.15, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he should be eligible for nonservice-connected pension benefits.  He contends that the minimum requirement of 90-days of active service should be waived in his case because he was separated from service through no fault of his own prior to the completion of 90 days of service.  

Nonservice-connected pension benefits are generally available for qualifying veterans of a period of war.  See 38 U.S.C.A. § 1521(a) (West 2002).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).  Qualifying service is the total period of active service, exclusive of time spent on furlough, time lost on absence without leave (without pay), under arrest (without acquittal), in desertion, while undergoing sentence of court martial, etcetera.  38 C.F.R. § 3.15 (2011).

A review of the record discloses that the appellant served in the United States Army from November 22, 1974, to December 19, 1974.  Contained in the claims folder is a copy of the appellant's DD 214 (Armed Forces of the United States Report of Transfer or Discharge).  Block 16a of the form indicates that the appellant was a trainee at the time he was discharged; and, Block 17 notes that the appellant failed to meet established physical standards (no disability).  A review of the appellant's service treatment records show that he was treated several times for physical complaints including back pain, and a Medical Board found him unqualified for service due to pre-existing flat feet that became symptomatic during physical exercise.  It was determined that the flat feet were not caused incident to service and were not aggravated by service.  

The appellant's period of active service totaled 28 days.  It should be pointed out that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see generally Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Likewise, there is no indication that the appellant was discharged because of a service-connected disability.  Instead, the medical evaluation board found that flat feet pre-existed service and were not aggravated thereby.  The Veteran does not contend otherwise.  

Because the appellant did not serve the requisite 90 days, the appellant did not meet any requirement of 38 U.S.C.A. § 1521(j) (West 2002) for eligibility for a nonservice-connected pension.  The claim is denied as a matter of law.  

The appellant argues that he should be afforded an exception because he was unable to complete the requisite 90-day period through no fault of his own.  To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In adjudicating the appellant's claim, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Nevertheless, the matter of the appellant's nonservice-connected pension eligibility is determined by the law and by determinations of qualifying service by the service department which in turn is binding on VA.  Consequently, further notice and assistance under the VCAA is not necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


